Citation Nr: 1017451	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-24 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected instability of the left knee 
prior to December 31, 2009.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected instability of the left knee 
beginning December 31, 2009.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected patellofemoral pain syndrome of 
the left knee, status post arthroscopic surgical repair of 
the anterior cruciate ligament and medial meniscus tears 
(patellofemoral pain syndrome of the left knee).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1985 to April 
1988 and from July 1988 to October 2005.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in May 2009 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas for additional 
development.  A January 2010 Decision Review Officer's 
decision granted service connection for instability of the 
left knee as secondary to service-connected patellofemoral 
pain syndrome of the left knee and assigned a 20 percent 
rating effective November 1, 2005.  The Veteran continued his 
appeal on both of the issues listed on the title page.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in January 2009, and 
a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The evidence prior to December 31, 2009 does not show 
more than moderate recurrent subluxation or lateral 
instability of the left knee.

2.  The evidence beginning December 31, 2009 shows severe 
lateral instability of the left knee.
3.  Range of motion of the left knee was no worse than from 0 
to 120 degrees on VA examinations in December 2005 and 
December 2009.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for instability of the left knee 
prior to December 31, 2009 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2009).

2.  The criteria for the assignment of an initial evaluation 
of 30 percent, but no higher, for instability of the left 
knee beginning December 31, 2009 have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2009).

3.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for patellofemoral pain syndrome of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5024, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a 
claim.38 U.S.C.A. §§ 5102, 5103.See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  After having carefully 
reviewed the record on appeal, the Board has concluded that 
the notice requirements of VCAA have been satisfied with 
respect to the issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in November 2005, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection for a 
left knee disability.  Service connection was subsequently 
granted for patellofemoral pain syndrome of the left knee by 
rating decision in February 2006.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until the June 
2006 Statement of the Case, the VA General Counsel has held 
that 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as the 
claims for increased compensation following the initial grant 
of service connection for a disability, in response to notice 
of its decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claims.

In accordance with the requirements of VCAA, the VA letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
November 2005 letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in the June 2006 Statement of the Case that an 
effective date would be assigned if any of his claims was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  Relevant VA 
examination reports are on file dated in December 2005 and 
December 2009.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claims, including at his 
travel board hearing in January 2009.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2009).


Analyses of the Claims

The Veteran has contended, including at his January 2009 
hearing, that his service-connected left knee disabilities 
are worse than currently evaluated because of the severity of 
his symptomatology, which includes pain and instability.  

The Veteran was granted service connection for patellofemoral 
pain syndrome of left knee in a February 2006 rating decision 
and assigned a noncompensable evaluation effective November 
1, 2005.  He timely appealed the assigned rating, and a June 
2006 Decision Review Officer's decision granted a 10 percent 
rating for the disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, effective November 1, 2005.  The Veteran continued 
his appeal, and a separate 20 percent rating for instability 
of the left knee was granted under Diagnostic Code 5257 by a 
Decision Review Officer's decision in January 2010; effective 
November 1, 2005.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Arthritis due to trauma, which is established by x-ray 
findings, is to be rated as degenerative arthritis, which is 
rated under Diagnostic Code 5003.  Diagnostic Code 5003 
states that degenerative arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Codes 5003, 5010 (2009).

Under 38 C.F.R. § 4.71a, the diseases specified under 
Diagnostic Codes 5013 through 5024 (to include Diagnostic 
Code 5024, for tenosynovitis) will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under Diagnostic Code 5002.  38 
C.F.R. § 4.71a, Diagnostic Code 5024 (2009).

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009).  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2009) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009) provide for assignment of a 10 percent rating when 
there is slight recurrent subluxation or lateral instability; 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
when there is severe recurrent subluxation or lateral 
instability.

After a careful review of the evidence in light of the law, 
the Board grants the appeal in part, as indicated below.

The Veteran complained on VA evaluation in December 2005 of 
left knee pain and weakness; he said that, if he stepped a 
certain way, he left knee felt unstable, which occurred about 
three times a week.  He also complained of flare-ups.  On 
physical examination, range of motion of the left knee was 
from 0 to 140 degrees.  There was no limitation or pain on 
repetition.  There was no valgus or varus laxity.  There was 
a positive femoral grind test but no Drawer sign or Lachman.  
Bilateral lower extremity strength was 5/5 and reflexes were 
2+.  The diagnosis was status-post left knee arthroscopic 
surgery times two for a torn meniscal and anterior cruciate 
ligament repair with residual effects, to include 
retropatella pain syndrome and scar.

According to a September 2006 medical report from C.W.M., 
M.D., the Veteran had a torn left anterior cruciate ligament 
with left knee instability.

According to a November 2006 medical report from R.H.L., 
M.D., the Veteran complained of left knee pain and 
instability since an injury in September 2004.  Physical 
examination revealed full range of motion of the left knee 
with tenderness, minimal swelling, positive Lachman, positive 
pivot shift, positive McMurray, and positive anterior drawer.  
There was no left knee dislocation or subluxation and no 
instability to varus and valgus stress.  There was also no 
knee atrophy or decreased strength.  The diagnosis was left 
knee complete anterior cruciate ligament tear involving the 
posterior horn of the medial meniscus.

The Veteran testified at his personal hearing in January 2009 
that he had constant problems with left knee pain and 
instability and had giving way about 3-5 times a week.


The Veteran complained on VA evaluation in December 2009 of 
left knee pain, stiffness, and instability.  There was no 
dislocation or subluxation.  He was taking ibuprofen and wore 
a knee brace.  He did not have any incapacitating episodes.  
He worked as a defense contractor and did not miss any work 
due to his left knee disability.  There was no permanent 
functional impairment but some fatigue.  On physical 
examination, range of motion of the left knee was from 0 to 
120 degrees with end-range pain in both directions.  His gait 
was slightly antalgic.  Lachman was noted to be positive, and 
McMurray was negative.  There was moderate to moderately 
severe instability with severe lateral instability.  There 
was no additional limitations on repetition.  X-rays of the 
left knee revealed mild medial joint space narrowing.  The 
diagnosis was left knee patellofemoral pain syndrome with 
residuals of arthroscopic surgery due to a partial anterior 
cruciate ligament tear and medial meniscus tear.   

The Veteran is currently in receipt of service connection for 
both limitation of motion due to arthritis and instability of 
the left knee.  In VAOPGCPREC 23-97, the VA General Counsel 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5010, 5257.

Additionally, as the left knee does not involve x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation also cannot be 
assigned for left knee patellofemoral pain syndrome under 
Diagnostic Codes 5010-5003.

With respect to the Veteran's 10 percent rating for 
patellofemoral pain syndrome of the left knee due to 
limitation of motion, to warrant a rating in excess of 10 
percent under the applicable rating criteria, Diagnostic 
Codes 5260 and 5261, there would need to be evidence of 
either limitation of flexion to less than 45 degrees or 
limitation of extension to more than 10 degrees.  However, 
the VA examination reports on file in December 2005 and 
December 2009 show flexion to at least 120 degrees and 
extension to 0 degrees.  Consequently, a schedular rating in 
excess of 10 percent for residuals of patellofemoral pain 
syndrome of the left knee is denied.

Turning to the 20 percent rating for service-connected 
instability of the left knee, there would need to be evidence 
that more nearly approximates severe instability to warrant a 
higher rating.  The evidence prior to VA examination in 
December 31, 2009 does not show sufficient instability to 
warrant an increased rating.  Although instability was noted 
by Dr. M in September 2006, there was no instability to varus 
and valgus stress when seen by Dr. L in November 2006. 

When examined by a VA health care provider on December 31, 
2009, the Veteran's symptomatology included instability, and 
it was reported that he had moderate to moderately severe 
instability with severe lateral instability of the left knee.  
Consequently, a rating of 30 percent is warranted for severe 
instability of the left knee beginning December 31, 2009.  
This 30 percent rating is the maximum schedular rating 
assigned for lateral instability of the knee.  To warrant a 
higher schedular rating there would need to be evidence of 
unfavorable ankylosis of the knee.  Because there is no 
medical evidence of ankylosis or impairment of the tibia and 
fibula, a higher evaluation is not warranted for left knee 
disability during the entire appeal period under another 
diagnostic code for disability of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262 (2009).  

The Board also finds that, in light of the above evidence, a 
higher rating is not warranted for the service-connected left 
knee disability based on the language of VAOPGCPREC 9-04; 69 
Fed. Reg. 59990 (2004), which involves rating compensable 
limitation of flexion and extension of the leg as separate 
disabilities under Diagnostic Codes 5260 and 5261 when there 
is evidence of sufficient loss of flexion and extension.  

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

It was reported on VA examination in December 2005 that there 
was full range of left knee motion with no further limitation 
or pain on repetition.  There was no incapacitation, no 
fatigability, and no lack of endurance.  On VA examination in 
December 2009, there were no incapacitating episodes, no 
permanent functional impairment, and no additional 
limitations on repetitive motion.  Therefore, an increased 
evaluation is not warranted during the appeal period for 
patellofemoral pain syndrome of the left knee sprain under 
DeLuca, 38 C.F.R. § 4.40, or 38 C.F.R. § 4.45.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The schedular evaluations in this case are not inadequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of the service-connected left knee disorders, 
but the medical evidence reflects that those manifestations 
are not present in this case.  See 38 C.F.R. § 4.1 (2009).

It was reported on VA examination in December 2009 that the 
Veteran had motion of the left knee from 0 to 120 degrees 
without pain until the end range in each direction, did not 
have additional limitation on repetitive use, and had not 
taken any time off work due to his left knee disabilities.  
These VA findings do not indicate that the left knee caused 
"marked" interference with employment.  There is also no 
evidence of frequent periods of hospitalization due to the 
service-connected left knee.  Consequently, the Board finds 
that the criteria for referral for the assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 
In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an initial 
evaluation in excess of 20 percent for service-connected 
instability of the left knee prior to December 31, 2009 and 
is against the claim for an initial evaluation in excess of 
10 percent for service-connected patellofemoral pain 
syndrome, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

An initial evaluation in excess of 20 percent for instability 
of the left knee prior to December 31, 2009 is denied.

An initial evaluation of 30 percent for instability of the 
left knee beginning December 31, 2009 is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

An initial evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


